WARD, J.
Appeal from an order appointing Gertrude Burrows guardian of the person of Cora Stone Peterson, entered approximately two months after an order appointing a guardian of the estate, this day affirmed. (In re Guardianship of Peterson, ante, p. 541 [191 P.2d 98].)
In view of this court’s ruling that the trial court was vested with jurisdiction throughout the proceedings in the lower court, it is apparent that there is no merit to appellant’s contention that testimony adduced at the hearing of January 29, 1947, should not be considered. It was at this time that Gertrude Burrows appeared as a witness. The trial court’s order states: “That Gertrude Burrows, having appeared in Court, and being found to be a fit and proper person to be the Guardian of the Person of the said Cora Stone Peterson ... is hereby appointed Guardian of the Person of Cora Stone Peterson ...” Appellant’s parents and spouse being dead, section 1404 of the Probate Code is not involved. The selection of a guardian of the person rested in the trial court’s discretion, and no abuse of discretion is seen in the *548present case. (Matter of Coburn, 165 Cal. 202, 218 [131 P. 352].)
For the reasons stated in the main opinion, the order from which the present appeal is taken is amended by the insertion of the date, “January 29, 1947,” following the words “regularly to be heard on,” and, as amended, is affirmed.
Peters, P. J., and Bray, J., concurred.